United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Sebring, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-339
Issued: September 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant timely appealed the September 15, 2009 merit decision
of the Office of Workers’ Compensation Programs, which denied his claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
October 19, 2004 through September 21, 2007.
FACTUAL HISTORY
Appellant, a 78-year-old retired mail processing clerk, injured his left upper extremity in
the performance of duty on October 19, 2004. The injury occurred when he tried to catch a small
parcel that had slipped from his grasp.1 Following development of the claim, the Office accepted
1

At the time of his October 19, 2004 injury, appellant was working in a limited-duty capacity based on a
January 4, 2003 employment-related right shoulder injury (xxxxxx155).

appellant’s left shoulder rotator cuff tear. Appellant retired from the employing establishment
and filed a claim for wage-loss compensation (Form CA-7) for the period October 19, 2004
through September 21, 2007.2 He indicated that he continued to work after the accepted injury
through December 2004 and then utilized annual and/or sick leave until exhausted in
mid-April 2005. Afterwards appellant was on leave without pay (LWOP) status until his
retirement on March 31, 2006. Leave analysis records provided by the employing establishment
confirm that he worked following the October 19, 2004 injury. While appellant took leave
intermittently during October, November and December 2004, it was not until January 1, 2005
that he stopped work entirely. The leave analysis records also confirm that he utilized annual
and/or sick leave from January 1 through mid-April 2005 and then LWOP until his retirement.
Dr. David D. Turner, a Board-certified family practitioner, initially examined appellant
on January 2, 2005 and diagnosed left shoulder derangement. He identified October 28, 2004 as
the date of injury. Dr. Turner advised that appellant could return to work on January 3, 2005
with restrictions that included a 10-pound limitation with respect to lifting and pulling/pushing
with the left hand. He also precluded left shoulder rotary motion, no above shoulder activity
with the left hand, no ladder climbing and no left hand use of vibrating tools. The following day
Dr. Turner took appellant off work and noted that appellant could not return to work until
January 11, 2005. He subsequently extended appellant’s disability status until January 14, 2005.
A January 15, 2005 work status form report from Dr. Turner diagnosed left rotator cuff
tear. He again listed October 28, 2004 as the date of injury. Dr. Turner advised that appellant
could return to work with restrictions similar to those he initially imposed on January 2, 2005,
except that the left hand lifting restriction was now five pounds and the pulling/pushing
restriction was three to five pounds. He also precluded appellant from driving a company
vehicle.
3

Dr. Turner saw appellant again on January 23, 2005; however, he did not provide any
specific information regarding appellant’s work status. The record does not include any
evidence of treatment received between January 23 and November 30, 2005. Appellant had a
follow-up appointment on November 30, 2005, however, the treatment records are in part
illegible and the identity of the medical service provider is unclear. The November 30, 2005
form report does not provide any information regarding his ability to work.
Dr. Michael S. Ziebelman, a Board-certified orthopedic surgeon, examined appellant on
February 22, 2006 for complaints of left shoulder pain. He did not include a specific history of
injury or date of injury, but noted the “onset was approximately [four] months ago. ? industrial
accident.” Dr. Ziebelman’s impression was shoulder region joint pain (ICD-9 719.41). He
injected appellant’s left shoulder subacromial space with a combination of Xylocaine, Marcaine,
Depomedrol and Kenalog. Dr. Ziebelman did not address whether appellant was capable of
working. He administered another injection on April 27, 2006 and noted that appellant had a
complete tear of the left rotator cuff. Dr. Ziebelman advised appellant to return on an as-needed
basis.
2

Appellant’s retirement was effective March 31, 2006.

3

The diagnosis was confirmed by a January 6, 2005 left shoulder magnetic resonance imaging (MRI) scan.

2

In a May 3, 2006 report, Dr. Ziebelman noted that he had reviewed a written statement
from appellant describing how he injured his left shoulder on October 19, 2004.4 He indicated
that the diagnosis of left shoulder rotator cuff tear was verified by MRI scan dated
January 6, 2005. Dr. Ziebelman attributed the left shoulder diagnosis to appellant’s October 19,
2004 injury. He also provided work restrictions of no lifting more than five pounds, no pushing
or pulling more than three to five pounds, no rotary motion of the shoulder, no above shoulder
activity, no climbing, no repetitive motion of the left shoulder and no driving a company vehicle.
On September 28, 2007 appellant was seen by Nathaniel Allen, a physician’s assistant,
who diagnosed bilateral rotator cuff strain with a date of injury of January 2003 and
October 10, 2004. Mr. Allen advised that appellant could immediately return to work with
restrictions that included a 10-pound limitation with respect to lifting and pulling/pushing, no
rotary motion or repetitive movements of either shoulder and no ladder or pole climbing.
In a February 23, 2009 decision, the Office denied appellant’s claim for wage-loss
compensation.
Appellant requested an oral hearing, which was held on June 11, 2009.
By decision dated September 15, 2009, an Office hearing representative affirmed the
denial of wage-loss compensation.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of his claim, including
that the medical condition for which compensation is claimed is causally related to the
employment injury.5 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.6 The evidence submitted must be reliable,
probative and substantial.7

4

Appellant stated that on October 19, 2004 he was “working as a window clerk weighing parcels, etc.” He stated
that he was removing parcels from a stack to deposit in a large BMC. Appellant then lifted a parcel approximately
shoulder high with his left hand and it slipped from his grasp. He reacted quickly to try to catch it and immediately
felt a sharp pain in his left shoulder.
5

20 C.F.R. § 10.115(e) (2009); see Tammy L. Medley, 55 ECAB 182, 184 (2003). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Id. at § 10.115 (f).

7

Id. at § 10.115.

3

ANALYSIS
The Office accepted that appellant sustained a left rotator cuff tear on October 19, 2004.
The record establishes that he stopped work on or about January 1, 2005.8 Dr. Turner first
examined appellant on January 2, 2005 and diagnosed left shoulder derangement with an
October 28, 2004 date of injury. He released appellant to return to work on January 3, 2005 with
restrictions; however, Dr. Turner took appellant off work the next day, which he later extended
through January 14, 2005. When Dr. Turner next saw appellant on January 15, 2005, he
diagnosed left rotator cuff tear, which reportedly occurred on October 28, 2004. He advised that
appellant could return to work with a left hand lifting restriction of five pounds and a left hand
pulling/pushing restriction of three to five pounds. Dr. Turner also restricted left shoulder rotary
motion and above shoulder activity with the left hand. Climbing and driving a company vehicle
were also precluded. Dr. Turner saw appellant again on January 23, 2005 but did not provide
any specific information regarding work status.
Appellant’s counsel argues that, wage-loss compensation should be awarded because
appellant stopped work due to an employment-related left shoulder condition, he then received
work restrictions due to that same condition and the employing establishment did not
subsequently offer modified duty. Counsel further argues that the same well-rationalized
medical evidence the Office relied upon in accepting the claim should suffice for purposes of
establishing appellant’s entitlement to disability compensation.
The Board finds that Dr. Turner’s reports are insufficient to establish appellant’s
disability on or after January 1, 2005. Dr. Turner incorrectly identified October 28, 2004 as the
date of injury. Moreover, he did not clearly identify any subjective or objective basis for the
work restrictions imposed. Dr. Turner did not specifically relate appellant’s left shoulder
condition to his attempt to catch a falling parcel on October 19, 2004 as accepted by the Office.
After Dr. Turner saw appellant on January 23, 2005 there is a 10-month gap in medical
treatment. On November 30, 2005 appellant returned to the same medical facility where
Dr. Turner had previously treated him. However, the November 30, 2005 follow-up treatment
records are illegible in part or include any discernable information regarding his work status.
These reports do not provide any opinion explaining why appellant was able to work following
the accepted injury and became disabled for work on or about January 4, 2005.
Dr. Ziebelman began treating appellant on February 22, 2006 for complaints of left
shoulder pain that reportedly began “approximately [four] months ago.” The Office accepted
that appellant injured his left shoulder some 16 months prior. At the time, Dr. Ziebelman was
unsure whether appellant had been involved in an industrial accident. Other than noting shoulder
region joint pain, he did not provide a specific diagnosis. Dr. Ziebelman treated appellant with a
corticosteroid injection, but did not address his disability for work. When he saw appellant on
April 27, 2006, he diagnosed left rotator cuff tear and he administered another corticosteroid
8

In the February 23, 2009 decision, the claims examiner incorrectly assumed that appellant worked after
January 1, 2005. The claims examiner also incorrectly stated that April 20, 2005 was the first date he began to lose
time from work. As counsel correctly notes, the leave analysis records provided by the employing establishment
clearly do not support the claims examiner’s assumption that appellant continued to work beyond January 1, 2005.

4

injection. Again, Dr. Ziebelman did not identify the cause of appellant’s left shoulder injury or
discuss appellant’s work capacity.
It was not until a May 3, 2006 report, that Dr. Ziebelman attributed the diagnosed left
rotator cuff tear to appellant’s October 19, 2004 employment injury. The May 3, 2006 report
included work restrictions that essentially duplicated Dr. Turner’s January 15, 2005 restrictions.
But Dr. Ziebelman neglected to address the subjective and/or objective reasons for the work
restrictions imposed. The May 3, 2006 report does not include any physical examination
findings. Dr. Ziebelman’s April 27, 2006 treatment records also did not include physical
examination findings and his February 22, 2006 report noted that appellant was in no acute
distress and had 80 percent range of motion (ROM) in the left shoulder. He did not provide any
narrative report providing a full or accurate medical history or listing the period of disability for
work. There is also no explanation whether Dr. Ziebelman adopted Dr. Turner’s January 15,
2005 work restrictions, which similarly lacked adequate justification.
Following Dr. Ziebelman’s May 3, 2006 report, there is a 16-month gap in medical
treatment. Appellant was seen by Mr. Allan, a physician’s assistant on September 28, 2007. He
imposed work restrictions with respect to both shoulders. Because Mr. Allen is not a
“physician” as defined under the Federal Employees’ Compensation Act, his September 28, 2007
work status report is not entitled to any probative medical weight.9
The medical reports from Dr. Turner and Dr. Ziebelman are insufficient to establish that
appellant was disabled due to his October 19, 2004 employment injury. Although the Office
relied on Dr. Ziebelman’s May 3, 2006 report in accepting the claim for left rotator cuff tear, his
reports are insufficient to establish disability from October 19, 2004 through September 21,
2007, as claimed. As such, the Office properly denied wage-loss compensation for the claimed
period.
CONCLUSION
Appellant failed to establish entitlement to wage-loss compensation for the period
October 19, 2004 through September 21, 2007.

9

5 U.S.C. § 8101(2) (2006); 20 C.F.R. § 10.5(t); see J.M., 58 ECAB 303, 307 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

